Shane Allen Dimitt v. State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-098-CR
No. 10-01-099-CR
No. 10-01-100-CR

     SHANE ALLEN DIMITT,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 66th District Court
Hill County, Texas
Trial Court Nos. 31,802, 31,808 and 30,993
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Shane Dimitt was charged with theft over $1500, aggravated assault, and felony bail-jumping. 
Pursuant to a plea bargain, he pled nolo contendere and received five years in prison.  The trial
court’s sentence did not exceed the punishment recommended by the prosecutor and agreed to by
Dimitt.  Dimitt filed a general notice of appeal.  We dismiss the appeal for want of jurisdiction.
      The time for
perfecting his appeal has elapsed and this jurisdictional defect cannot now be corrected.  Id. at
888.  Accordingly, we do not have jurisdiction over this appeal and dismiss it for want of
jurisdiction.  Id.
 
                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed September 12, 2001
Do not publish
CR25